Citation Nr: 0407284	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  97-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of carpal tunnel syndrome of the left wrist, 
claimed as secondary to a service-connected right wrist 
disability.

2.  Entitlement to service connection for osteoporosis, 
claimed as secondary to a service-connected right wrist 
disability.

3.  Entitlement to an increased rating for service-connected 
reflex sympathetic dystrophy and carpal tunnel syndrome of 
the right upper extremity, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to January 
1992.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from decisions by the RO in Jackson, 
Mississippi.  A personal hearing was held before an RO 
hearing officer in September 1998, and a videoconference 
hearing was held before the undersigned Veterans Law Judge in 
June 2001.  In October 2001, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.  In an October 2002 
decision, the Board denied secondary service connection for 
postoperative residuals of carpal tunnel syndrome of the left 
wrist, and denied entitlement to an increased rating for 
reflex sympathetic dystrophy and carpal tunnel syndrome of 
the right upper extremity.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2003 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the issues remanded.  In an August 2003 Court order, the 
joint motion was granted, the Board's October 2002 decision 
was vacated, and the issues were remanded.  The case was 
subsequently returned to the Board.  Additional evidence was 
thereafter received from the veteran.

This case also comes to the Board on appeal from a May 2002 
rating decision in which the RO denied service connection for 
osteoporosis, claimed as secondary to service-connected 
traumatic arthritis of the right wrist.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of the joint remand, the Board finds that although 
additional delay is regrettable, further development is 
necessary prior to appellate review.

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
notify a claimant which portion of that evidence, if any, 
will be provided by the claimant and which portion, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); see also Quartuccio, 
supra.

The veteran essentially contends that his current left wrist 
disability and osteoporosis were each caused by service-
connected traumatic arthritis of the right wrist (status post 
open reduction and fixation).  In this regard, the Board 
notes that service connection may be granted for a disability 
due to a disease or injury which was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310 (2003).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

In the August 2003 joint motion, the parties agreed that the 
VA had not provided the veteran with adequate notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) with respect to 
the claim for secondary service connection for postoperative 
residuals of carpal tunnel syndrome of the left wrist.  The 
RO should provide the veteran with such notice, including the 
law and regulations regarding secondary service connection.  
Similarly, the veteran has not yet received adequate notice 
as required by 38 U.S.C.A. § 5103(a) (West 2002) with respect 
to his claim for secondary service connection for 
osteoporosis.  Such notice must be provided prior to 
appellate review.

Moreover, the Board notes that in 2003and 2004 the veteran 
submitted additional pertinent evidence directly to the 
Board.  This evidence has not yet been reviewed by the RO, 
and the veteran has not waived such initial review.  Hence 
this case must be remanded for the RO to review such 
evidence.

Finally, the Board finds that VA neurological and orthopedic 
examinations are necessary to make a decision on the 
veteran's claims.  38 U.S.C.A. § 5103A(d) (West 2002).  A VA 
orthopedic examination is necessary to determine the etiology 
of current osteoporosis, and whether it has been aggravated 
by any service-connected disability.  See Allen, supra.  A VA 
neurological examination is necessary to evaluate the current 
level of severity of the service-connected reflex sympathetic 
dystrophy and postoperative residuals, carpal tunnel syndrome 
involving the right upper extremity (minor).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied with respect to all of the 
issues on appeal in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, supra.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any private 
and VA medical records pertaining to the 
disabilities in issue from May 2002 to 
the present which have not been 
previously submitted.  

3.  The RO should request any additional 
medical records from the Biloxi VA 
medical facility covering the period from 
May 2002 to the present.  

4.  The RO should schedule the veteran 
for a VA examination by an orthopedist to 
determine the nature, severity, and 
etiology of the reported osteoporosis.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  All tests 
deemed necessary should be accomplished.  
Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that 
osteoporosis was caused by or is 
aggravated by the service-connected right 
wrist disability.  If yes, the examiner 
is requested to identify the degree of 
aggravation.  A complete rationale for 
any opinion expressed should be included 
in the report.  

3.  The RO should schedule the veteran 
for a VA examination by a neurologist to 
evaluate the current level of severity of 
the service-connected reflex sympathetic 
dystrophy and postoperative residuals, 
carpal tunnel syndrome involving the 
right upper extremity (minor).  The 
examiner should review the claims file, 
and the examination report should reflect 
that this has been done.

All indicated tests should be conducted.  
The examination should include a 
measurement of grip strength and an 
evaluation of functional impairment due 
to pain, use, and flare-ups as set forth 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Following the examination, the examiner 
should render an opinion as to whether 
the reflex sympathetic dystrophy and 
postoperative residuals carpal tunnel 
syndrome are manifested by mild, 
moderate, or severe incomplete paralysis, 
or complete paralysis.

4.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for postoperative 
residuals of carpal tunnel syndrome of 
the left wrist, claimed as secondary to a 
service-connected right wrist disability, 
service connection for osteoporosis, 
claimed as secondary to a service-
connected right wrist disability, and 
entitlement to an increased rating for 
service-connected reflex sympathetic 
dystrophy and carpal tunnel syndrome of 
the right upper extremity, to include 
consideration of all evidence received 
since the last supplemental statement of 
the case.

If the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




